DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 2, 3, 5 10, 12  are objected to because of the following informalities: 

Claim 2, 3, 5, 10 and 12 are having a limitation “gradually” is objected.  Which is relative degree word and the instant specification has no proper explanation.  Also, it makes the claim scope unclear and indefinite.  Hence, examiner is giving a broadest reasonable interpretation in order to evaluate. However, examiner suggests to remove the limitation. “gradually” and replace it with “incrementally”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 -3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over  patent US 6049171 by Stam et al (Stam) in view of US20170036592 by Hoffman.

Referring to the claim 1  Stam (Fig 1-8) teaches,  A lighting system (Fig 1, 2) for a local vehicle (Fig 1 item 20  column 6 lines 31 to 34), comprising: 
a head lamp (Fig 1 item 22) including a low-beam lamp configured to shine low-beam light in a first of zone adjacent to the local vehicle (See Fig 3 item 98 low beam mode column 8 lines 1-19), and 
a first high-beam lamp (Fig 1 and item 22) configured to shine first high-beam light in the first zone adjacent to the local vehicle (Fig 3 and column9  lines 27 to 50) ; 
a sensory cluster (Fig  2 item  70 to 74 and item 56 and 50 and Column 6 lines 52 to 60)  and configured to detect a remote vehicle proximate to the local vehicle (See column 7 lines 46 to 56), the sensory cluster including a distance sensor configured to determine a distance of the remote vehicle from the local vehicle (Column 8 lines 1 to 19), and 
a velocity sensor configured to determine a velocity of the remote vehicle with respect to the local vehicle;
and a lighting controller (Fig 2 item 44 controller and column 7 lines 18 to 20) configured to control the operation of the first high-beam lamp based on the distance of the remote vehicle and the velocity of the remote vehicle (See column 7 lines 46 to 65).


    PNG
    media_image1.png
    883
    478
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    837
    555
    media_image2.png
    Greyscale


But Stam is silent or does not explicitly teaches on a lighting controller configured to determine a minimum-distance target time when the remote vehicle will reach a minimum distance from the local vehicle based on the distance of the remote vehicle and the velocity of the remote vehicle,  
However, Hoffman teaches a lighting controller configured to determine a minimum-distance target time when the remote vehicle will reach a minimum distance from the local vehicle based on the distance of the remote vehicle and the velocity of the remote vehicle (See Hoffman Fig 1 paragraphs [0054]to [0060] teaches calculations of minimum distance or glare distance 5 and controlling the head lights accordingly)
	Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate Hoffman’s calculations of minimum glare distance time using the sensory cluster of the Stam and control the head lamps for avoiding the glare to on coming vehicles. (See paragraph [0058] and [0060]).

Referring to the claim 2 Stam’s modified reference by Hoffman teaches the lighting system of claim 1, Stam further teaches wherein the lighting controller is further configured to gradually reduce a first light intensity of the first high-beam lamp from a maximum intensity to zero intensity from a detection time at which the sensory cluster detects the remote vehicle to an off-time prior to the minimum-distance time. (See Stam Fig 2 Fig 8 and Column 8 lines 20 to 45  and Fig 8 column 12 lines 52 to 67)

Referring to the claim 3 Stam’s modified reference by Hoffman teaches the lighting system of claim 2, Stam further teaches wherein the lighting controller (Fig 2 item 44)  is further configured to gradually increase the first light intensity of the first high-beam lamp from the zero intensity to the maximum intensity from the minimum-distance time to a maximum-intensity time after the minimum-distance time.  (See Fig 1, 2, 4 item 204increase or decrease  206 in an incremental mode and Column 12 and lines 52-67).

Referring to the claim 7 Stam’s modified reference by Hoffman teaches the lighting system of claim 1, Stam further teaches wherein the low-beam lamp shines  the low-beam light at a first angle below vertical, the first high-beam lamp shines the first high-beam light at a second angle below vertical, and the first angle is greater than the second angle. (See Fig 7 column 12 lines 14 to 51. However, Stam did not explicitly teaches a first angle 192 is greater second angle 194 but it is implicit teaching).

Referring to the claim 8 Stam’s modified reference by Hoffman teaches the lighting system of claim 1, Hoffman further teaches  further comprising a lamp driver wherein the first high-beam lamp includes one or more light-emitting circuits (See Hoffman abstract paragraph [0009] and claim 1), and the lamp driver is configured to selectively control operation of each of the one or more light-emitting circuits to transmit between maximum light and no light, including a plurality of light intensities between the maximum light and the no light.  (See Hoffman paragraphs [0055] and [0058] )

Referring to the claim 9 Stam’s modified reference by Hoffman teaches the lighting system of claim 1, wherein the sensory cluster includes at least one of a camera, a LiDAR sensor, a radar sensor, or a sonar sensor. (See Stam Fig 2 item 52 column 6 lines 55 to 60).

Referring to the claim 10  Stam’s modified reference by Hoffman teaches the lighting system of claim 1, Stam further teaches wherein the head lamp includes a first headlamp located on a first side of the local vehicle, and a second headlamp located on a second side of the local vehicle different from the first side (See Fig 1 and 2 and abstract and claim 1 and column 1 lines 31 to 42 where Stam clearly indicates Head light lamps and usually they are on a vehicle from left side to right side. Hence, it is an inherently taught).

Allowable Subject Matter

Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Since claim 5 and 6 are depending on claim4, they are also objected.

Claims 11-16 may be allowable if the objected matter is removed.  Referring to the claim 11 the closest prior art fails to teach or reasonably suggest that A method of controlling a lighting system for a local vehicle, comprising: turning on a first high-beam lamp in the local vehicle, the first high beam shining a first high-beam light into a first zone adjacent to the local vehicle; detecting a remote vehicle proximate to the local vehicle at a detection time; determining a distance between the local vehicle and the remote vehicle; determining a velocity of the remote vehicle with respect to the local vehicle; estimating a minimum-distance time when the remote vehicle will be at a minimum distance from the local vehicle using the distance between the local vehicle and the remote vehicle and velocity of the remote vehicle with respect to the local vehicle; determining a zero-intensity time that is before the minimum-distance time; determining an intensity function that starts at full intensity at the detection time and drops to zero intensity at the zero-intensity time based on the distance between the local vehicle and the remote vehicle and the velocity of the remote vehicle; gradually reducing a first light intensity of the first high-beam lamp based on the intensity function from when the intensity function is determined to the zero-intensity time based on the intensity function, and maintaining the first light intensity of the first high-beam lamp at zero intensity from the zero-intensity time to the minimum-distance time. Hence, claim 11 and depending claims may be allowable if the objected limitation is removed or resolved.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Claims 1-3, 7-10 are rejected.

Claims 4-6, and 11-16 are object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        1/15/2021